



COURT OF APPEAL FOR BRITISH COLUMBIA




Citation:



Grape Expectations Wine Emporium Inc. v. Baker Jr.,









2012 BCCA 15




Date: 20120112

Docket: CA038188

Between:

Grape Expectations
Wine Emporium Inc.

Appellant

(Plaintiff)

And

David Ellyett Baker
Jr., Executor of the Estate of the late Lorraine Baker, deceased, and David
Ellyett Baker, Jr.

Respondents

(Defendants)




Before:



The Honourable Mr. Justice Hall





The Honourable Madam Justice Saunders





The Honourable Mr. Justice Chiasson




On appeal from:  Supreme
Court of British Columbia, May 7, 2010
(
Grape Expectations Wine Emporium Inc. v. Baker Jr.
, 2010 BCSC 658,
Courtenay Docket No. 07174)




Counsel for the Appellant:



E. Chesterley





Counsel for the Respondent:



C. Allen





Place and Date of Hearing:



Victoria, British
  Columbia

December 7, 2011





Place and Date of Judgment:



Vancouver, British
  Columbia

January
  12, 2012





Written Reasons by:





The Honourable Mr. Justice Chiasson





Concurred in by:





The Honourable Mr. Justice Hall
The Honourable Madam Justice Saunders








Reasons for Judgment of the Honourable
Mr. Justice Chiasson:

Introduction

[1]

This appeal and appeal CA038068 arise out of the purchase by the
appellant of a restaurant business in Courtenay, British Columbia.  The
appellant alleged negligent misrepresentation and breach of contract against Mr.
Baker personally and as executor of the estate of his mother (referred to
herein collectively as the respondents) and negligent misrepresentation
against the businesss bookkeeper, Mr. Haslam.  The latter appeal is from the
trial judges dismissal of the claim against Mr. Haslam on a no-evidence
motion.  This appeal concerns the judges decision at the end of the trial
against the respondents.

Background

[2]

Mr. Bakers mother, Ms. Baker, owned and operated McSwiggins Café Ltd.
(McSwiggins) and an unincorporated Ukrainian food cafe called Slavkas.  She
died unexpectedly in January 2005.  The respondents listed the business for
sale with Mr. Samson, a local real estate broker.

[3]

The appellants principal, Mr. Tingley, became interested in the
business and on March 3, 2005, made an offer to purchase the shares of
McSwiggins and the assets of Slavkas for $100,003.00.  The offer was subject
to a number of conditions, one of which was:

Subject to the buyer reviewing
and approving the financial statements with their financial advisor and being
satisfied with the results by March 19, 2005.

The offer was accepted by the respondents on March 3, 2005.

[4]

The listing document had stated that in two or three years the business
would be required to move from its present location.  Mr. Tingley made
inquiries and ascertained that the building might have to be vacated sooner.  The
trial judge described some of the activities undertaken by Mr. Tingley at
paras. 17 and 18:

[17]      Mr. Tingley met with Dale Pateman, the accountant
for the plaintiff company on or about March 9, 2005. Mr. Pateman is an
experienced accountant whose competency was not challenged. Mr. Tingley
discussed the proposed purchase of the restaurant business with him. He sought
Mr. Patemans advice and Mr. Pateman said that he needed additional financial
information and documents before he could give meaningful advice. On March 10,
2005, acting on Mr. Tingleys instructions, Dale Pateman wrote to Keith Haslam,
who had been Mrs. Bakers bookkeeper for many years. In his letter to Mr.
Haslam ... Mr. Pateman requested that the assets of Slavkas be rolled into
McSwiggins Cafe Ltd. and asked for numerous financial and other documents. Mr.
Haslam did not reply to Mr. Patemans letter.

[18]      There is a dispute as to whether the material given
to Mr. Tingley by Mr. Samsom before Mr. Tingley made the offer to purchase on
March 3, 2005, included ... three documents:

a)         the
balance sheet of McSwiggins Cafe Ltd. as of December 31, 2004;

b)         a
profit and loss statement for McSwiggins Cafe Ltd. for the year 2004; and

c)         an income statement for
Slavkas Ukrainian Foods which showed the revenue and expenses for the years
2003 and 2004.

[5]

These documents showed that in 2004, the net profits for McSwiggins and
Slavkas were respectively $24,537.06 and $10,553.64.  The judge continued at
paras. 21 and 22:

[21]      On a date which is uncertain but which must have
been between March 3 and March 19, 2005, Mr. Tingley met with Mr. Baker, at Mr.
Tingleys office. During their discussions, Mr. Baker made statements to the
following effect:

a)         that
his mothers wages were included in the expenses shown in the financial
statements for salaries and wages paid in 2004; and

b)         that
the business was making more money than it had made when his mother was running
the business.

[22]      On or before March 19, 2005, (likely on or about
March 16, 2005), Mr. Tingley met with Mr. Samsom and had Mr. Samsom write up
another document which contained the following proposals:

a)         the
purchase price would be reduced to $80,000;

b)         the
time for the buyer to remove the subject to conditions would be extended from
March 19, 2005, to March 31, 2005; and

c)         the completion date would be
April 15, 2005.

The respondents agreed to these terms.

[6]

As noted by the judge at para. 24, further financial information was
provided:

Keith Haslam contacted David
Baker after receiving Mr. Patemans letter dated March 10, 2005. Mr. Baker took
it upon himself to obtain the financial documents and information sought by Mr.
Pateman. He delivered a package of material to Mr. Patemans office, together
with his undated, hand-written letter ... . The documents he delivered to Mr.
Pateman included the T4 slips for all employees of the restaurant business for the
year 2004, together with a summary relating to the employees. The evidence
does not disclose when these documents were delivered to Mr. Patemans office,
but it appears that the material was delivered before March 30, 2005.

[7]

Without consulting with or receiving advice from Mr. Pateman, on March
31, 2005, Mr. Tingley removed all of the subject-to conditions.  Through
their legal representatives the parties then negotiated the terms of a share
purchase agreement.  The agreement provided for an adjustment to the purchase
price in accordance with adjustment date financial statements.  Such
statements were never prepared and no adjustment was made to the purchase
price.

[8]

The business lost money for a time and made only a small profit before
it was sold by the appellant for $10,000 in 2008.  The appellant sued on
September 11, 2006.

[9]

At the close of the appellants case on March 22, 2010, the respondents
and Mr. Haslam brought no-evidence motions seeking to have the claims against
them dismissed.  Mr. Haslam was successful; the respondents were not.  As
noted, appeal CA038068 is from the dismissal of the case against Mr. Haslam.

The trial judgment

[10]

The judge first dealt with the negligent misrepresentation claim against
Mr. Baker.  He began by setting out the essential elements of that cause
of action.  No exception is taken to this by the appellant.  The judge summarized
the positions of the parties before turning to credibility.  He concluded there
was no direct conflict between the parties concerning the misrepresentations
allegedly made by Mr. Baker.  The judge then addressed the credibility of
Mr. Tingley.

[11]

The judge was troubled by what he described as a dramatic change in
Mr. Tingleys evidence (para. 46).  In cross-examination, Mr. Tingley was
adamant that he relied only on the 2004 financial information in making his
March 3, 2005 offer and that he did not have financial statements for the years
2001, 2002 and 2003.  These documents showed a very small profit in those
years.  The judge understood Mr. Tingleys evidence to mean that if he
had seen this information before March 3, 2005, he either would not have made
any offer to purchase or would have made an offer in a much lesser amount (para.
47).  The following morning, during re-examination, Mr. Tingley stated he
may have been mistaken when he testified to not seeing the 2001, 2002 and 2003
financial information before making the offer, but that they would not have
changed his mind.  The judge observed at para. 50:

Mr. Tingley then stated that his
memory just isnt that good. He said that he had thought about it last
night, and that he probably did receive these documents from Mr. Samsom. He
conceded that the financial statements indicated very low net incomes for
McSwiggins for the years 2001, 2002 and 2203 [sic], but stated that 2004
looked good. In effect, Mr. Tingley stated that he decided to make the offer
to purchase based on the 2004 financial statements only, even though the other
financial statements may have been available to him.

[12]

After reviewing a number of other matters that arose from Mr. Tingleys
testimony the judge stated at para. 64:

... Mr. Tingley also testified
that he was not satisfied with the financial information he had received up to
that point. He said that he accepted the figures stated in the 2004 financial
statements, and the representations made by Mr. Baker, as being true. But he
stated repeatedly that he wanted more financial information (including bank
statements, cancelled cheques and invoices), to confirm that the figures in the
2004 financial statements, and Mr. Bakers representations, were in fact true.
He was very concerned to know whether the expenses shown for wages and salaries
for 2004, included wages or salary paid to Lorraine Baker, as a result of
advice received from Dale Pateman. Mr. Pateman requested additional documents
and information from Mr. Haslam on March 10, 2005, which would answer that
question.

[13]

The judge made the following findings of fact:

(1)      Before making
the offer to purchase, Mr. Tingley received financial statements for the years
2001, 2002 and 2003 and a comparative income statement prepared by Mr. Samson
for McSwiggins based on those financial statements;

(2)      Mr.
Tingley did not rely on the 2004 financial statements in making the offer to
purchase;

(3)      Mr.
Tingley did have the 2004 financial statements before he removed the subject
to conditions on March 31, 2005; and

(4)      Even
assuming that some of the statements in the 2004 financial statements could be
misleading (none were proved to be false) and that Mr. Bakers representations
were false, I find that the plaintiff has failed to prove that Mr. Tingley
relied on these statements and representations to any significant extent in
removing the subject to conditions (para. 68).

[14]

The judge also concluded that it would have been unreasonable for
Mr. Tingley to rely on Mr. Bakers representations because it was obvious
that Mr. Baker knew little about the financial affairs of the business.

[15]

The claim against the respondents in negligent misrepresentation was
dismissed.  The judge then turned to the appellants contractual claims against
the respondents.

[16]

The contractual claims were summarized by the judge at para. 72:

The plaintiff alleges that Mr. Baker committed the following
breaches of the share purchase agreement (my paraphrasing):

a)         He
failed to deliver the cash balances in the bank accounts of McSwiggins Cafe
Ltd. and Slavkas Ukrainian Foods as of the closing date, in breach of his
obligation to deliver all of the assets of McSwiggins Cafe Ltd. to the
plaintiff.

b)         He
failed to deliver shareholders loans (owed by McSwiggins Cafe Ltd. to the
vendor) in an amount that was not less than the amount of shareholders loans
that was owing as of December 31, 2004, in breach of his obligation to do so.

c)         He
failed to instruct the accountants for McSwiggins Cafe Ltd. to prepare the
adjustment date financial statements, in breach of the vendors obligation to
do so.

d)         He
failed to deliver financial statements for McSwiggins Cafe Ltd. for the fiscal
year ended December 31, 2004 which were prepared in accordance with generally
accepted accounting principles applied on a basis consistent with that of prior
fiscal years and which presented fairly the financial position of McSwiggins
Cafe Ltd. as of December 31, 2004, in breach of his obligation under paragraph
3.1(i) of the contract.

e)         He
failed to deliver to the plaintiff the cash float that existed on April 15,
2005, in breach of his obligation to deliver all assets of McSwiggins Cafe Ltd.

f)          He delivered food inventory to
the plaintiff which had a value of $1,700 less than the price paid by the
plaintiff for the inventory.

The judge addressed each of these claims.

[17]

He awarded the appellant a total of $17,184. 61 for the respondents
failure to deliver cash balances to the appellant.

[18]

Concerning the allegation that the respondents had failed to deliver the
shareholders loan, the judge stated at para. 81:

I found the evidence on this
issue to be confusing and inconclusive. I am not satisfied on the balance of
probabilities that Mr. Baker committed a breach of contract as alleged. If I am
wrong, then it would seem that there is no evidence which establishes that a
loss was caused to the plaintiff by such a breach (nor any attempt to quantify
any such loss).

[19]

As to the adjustment date financial statements, the judge held he was
not satisfied that the respondents had the obligation to have such statements
prepared and that the failure to have them prepared did not constitute a
breach of contract by the respondents (para. 90).

[20]

The judge concluded that the respondents were in breach of contract by
failing to produce 2004 financial statements in conformity with generally
accepted accounting principles, but that only nominal damages should be awarded
because the appellant had failed to prove actual damage.  He awarded $1,000.

[21]

The judge also award $400 by reasons of the respondents failure to
deliver a cash float to the appellant.  He concluded that Mr. Tingley had settled
the dispute over food inventory.

[22]

At para. 100 the judge reviewed the appellants total claim of
$224,969.27.  He rejected the appellants contention that para. 3.5 of the
agreement obliged the respondents to indemnify the appellant for all of its losses
and granted judgment for a total of $18,584.61.

Positions of the parties

[23]

In its factum, the appellant asserts that the judge erred in finding
that no misrepresentation by Mr. Baker or, in the alternative, that there
either was no reliance by the [appellant] or that such reliance was
unreasonable.  It also contends that the judge erred in finding that no loss
had been proven as a result of a breach of the contract between the parties.

[24]

The respondents rely on the findings of fact of the trial judge.

Discussion

[25]

This appeal concerns findings of fact of the trial judge.  It is clear
that this Court will not interfere unless the judge made palpable and
overriding errors:
Housen v. Nikolaisen,
2002 SCC 33, [2002] 2 S.C.R.
235 at para. 25.

[26]

I do not read the judges reasons as finding that there had been no
misrepresentations by Mr. Baker.  He stated there was no conflict on the point,
that is, Mr. Baker agreed he made statements and the evidence established they
were not correct.  I also do not think it matters, for purposes of this appeal,
whether it would have been unreasonable for Mr. Tingley to rely on Mr. Bakers
representations, although I am satisfied that the judge had ample support on
the evidence to conclude Mr. Baker knew little about the financial affairs of
the business.  The real issue is the finding of non-reliance.

[27]

The judges reasons for concluding there had been no reliance are
thorough and supported by the evidence.  He referred to the appellants
position that it relied on the 2004 financial statements and Mr. Bakers
representations in deciding to remove the subject to conditions, but noted
that Mr. Tingley testified that he was satisfied with the financial
information he had received up to that point and that he stated repeatedly that
he wanted more financial information (para. 64).  Additional financial
information was delivered to Mr. Pateman before the appellant removed the
subject to conditions, but the conditions were removed without consultation
with him.  The judge had this to say at para. 65:

...  The explanation given by
Mr. Tingley as to why he went ahead with the purchase on March 31, 2005,
when he was not satisfied with the financial information he had received up to
that time, was to the effect that he would rely on the terms of the share
purchase agreement to remedy any deficiencies in the financial information that
he had received thus far.

[28]

He then observed that the difficulty with this position was the fact that
the terms of the agreement had not been negotiated and that Mr. Tingleys own
evidence suggests that [the appellant] did not rely on the 2004 financial
statements or Mr. Bakers representations in deciding to remove the
conditions and complete the purchase ... (para. 66).

[29]

I see no basis on which this Court could disturb the judges conclusion
and would not accede to this ground of appeal.

[30]

The next ground of appeal advanced by the appellant appears to be based
on two propositions: one, the business lost money which shows it was not worth
what the appellant paid for it; two, the representations and warranties in the
shareholders agreement support a claim for contractual damages.

[31]

It may be that the business was worth less than the appellant paid for
it, but that does not establish the required causal link between a breach of
contract by the respondents and any damages suffered by the appellant.

[32]

In the agreement, the respondents represented that the 2004 financial
statements present fairly the financial position of the Company.  The judge
found that none of the statements in the 2004 financial statements were proved
to be false (para. 68).  It is clear that the 2004 financial statements showed
the business earning a reasonable profit and documents to which we were
directed showed a loss after the purchase, but we were not directed to evidence
to establish the cause of the loss.

[33]

An examination of the January - December 2004 Profit and Loss statement
of McSwiggins with the March 31, 2006 Operations and Deficit statement of
McSwiggins does indeed show a $24,537.06 profit on the former and a $34,227
loss on the latter, but there are some categories of expenses that do not
appear on both statements and there are differences in costs for matters such
as rent, interest and utilities.  We were not directed to evidence to explain the
differences either in the numbers or in the categories of expenses and
revenues.

[34]

The appellant also directed our attention to different shareholders
loan numbers in the documents.  The judge found the evidence to be confusing
and inconclusive (para. 81).  The appellant was not able to clarify which
number it contends is the correct value of the shareholders loan.

[35]

The judge concluded on all of the evidence that the appellant had not
established that its losses were the result of breaches of contract by the
respondents.  It is not the function of this Court to attempt to re-try the
case.  No clear error by the trial judge has been established.

[36]

At the hearing of this appeal the Court was directed to a number of
financial records.  Many appear to be inconsistent, but this inconsistency does
not necessarily translate into damages.  As counsel for the respondents pointed
out, evidence of the significance of the discrepancies is required.

[37]

I would not accede to the appellants second ground of appeal.

Conclusion

[38]

I would dismiss this appeal.

The Honourable Mr. Justice Chiasson

I agree:

The
Honourable Mr. Justice Hall

I agree:

The Honourable Madam Justice
Saunders


